THE COURT.
This is an appeal from a judgment entered on the verdict of a jury, wherein the plaintiff recovered damages for injuries and loss occasioned by defendant’s negligent driving and management of an automobile, whereby said automobile was caused to collide with an automobile of the plaintiff.
[1] This case was tried with the action of Ruth Saylor, a minor, against A. V. Taylor, (ante, p. 474, [183 Pac. 843]), wherein the minor sued for damages for personal injuries received by her in the same collision. All of the points relied upon by counsel for appellant in support of the appeal herein are included among those presented and considered in the appeal in said case. The arguments made in support of the points presented in this case are identical with the arguments made upon the same proposition in the other case. The judgment in that case having been affirmed, this appeal should take the same course.
The judgment is affirmed.